Brown, C. J.
(dissenting).
The evidence shows that respondent knowingly made use of the invalid or defectively executed will to effect a settlement of the estate of Mrs. Hack favorable to his client and his own contingent fee. He should receive the punishment due for his misconduct. The veracity and intelligence of the witness Stewart, in my judgment, conclusively appear, all doubts on that score being completely removed by the conduct of re-’ spondent and those in his service in attempting by means strongly to be censured to discredit her as a witness. State v. Ettenberg, 145 Minn. 39, 176 N. W. 171.
I therefore dissent.